NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted October 23, 2017
                                Decided October 24, 2017

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL S. KANNE, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge

No. 17-1169

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Central District of Illinois.

      v.                                        No. 13-30072-002

GREGORY D. TORAN,                               Sue E. Myerscough,
    Defendant-Appellant.                        Judge.

                                       ORDER

        Gregory Toran and his business partner provided Medicaid recipients with
transportation to and from healthcare providers. But over the years their company also
billed the State of Illinois for hundreds of trips that never occurred. After a lengthy
bench trial, Toran was convicted of conspiring to commit mail fraud, 18 U.S.C. §§ 371,
1341, and mail fraud, id. § 1341. His business partner, who had pleaded guilty, was a
principal witness for the government. Toran was sentenced to 60 months’
imprisonment—below the guidelines range—and ordered to pay $4.7 million in
restitution. He filed a notice of appeal, but his newly appointed lawyer asserts that the
appeal is frivolous and moves to withdraw under Anders v. California, 386 U.S. 738
(1967). We grant counsel’s motion and dismiss this appeal.
No. 17-1169                                                                          Page 2

       Counsel’s supporting brief explains the nature of the case and addresses
potential issues that an appeal of this kind might be expected to involve. Toran has filed
a response opposing counsel’s motion. See CIR. R. 51(b). Because counsel’s analysis
appears to be thorough, we limit our review to the subjects she discusses, along with
the contentions in Toran’s response. See United States v. Bey, 748 F.3d 774, 776
(7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).

         Toran’s indictment included a forfeiture count covering multiple bank accounts
and real estate parcels. Early in the proceedings, Toran wanted to raise cash for his
defense by selling two properties listed in that count. The government agreed to release
its lis pendens as to those properties on condition that the sales proceeds be deposited
into an escrow account that Toran could not access without court approval. After the
transactions closed, Toran asked the district court to release $175,000 to pay his retained
counsel and purchase software to assist counsel in reviewing voluminous billing
records turned over by the government in discovery. The court authorized the release of
nearly $50,000 but not the full amount requested.

       Appellate counsel now ponders whether Toran could argue that the district court
abused its discretion by limiting the release to $50,000 (presumably on the theory that
this amount was too small to assure his right to counsel). We agree with appellate
counsel that this claim would be frivolous. The grand jury found probable cause to
believe that Toran had committed the charged crimes, and that finding authorized the
pretrial restraint of his assets, even if those assets would have been used to pay for his
defense. See 21 U.S.C. § 853; Kaley v. United States, 134 S. Ct. 1090, 1095 (2014);
United States v. Monsanto, 491 U.S. 600, 607 (1989). After taking evidence the district
court found probable cause to believe that all but $50,000 of the escrowed funds was
traceable to criminal conduct. A defendant has no right to spend stolen money for a
lawyer or anything else. Kaley, 134 S. Ct. at 1096.

       Counsel also considers but rejects as frivolous a claim that the district court erred
in refusing to grant a new trial on the ground that the government had “failed to
establish the elements of each charge.” This is all Toran said about the evidence in his
motion for new trial, see FED. R. CRIM. P. 33, and actually the quoted sentence just
renews the motion for judgment of acquittal he made at the close of the evidence.
See FED. R. CRIM. P. 29. No matter the label, however, the judge’s ruling is unassailable
because the government presented overwhelming evidence of Toran’s guilt. “[T]he
relevant question is whether, after viewing the evidence in the light most favorable to
the prosecution, any rational trier of fact could have found the essential elements of the
No. 17-1169                                                                            Page 3

crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979);
see United States v. Dingle, 862 F.3d 607, 614 (7th Cir. 2017). Toran was co-owner of the
company and in charge of billing. The sheer amount of fictitious charges—$4.7 million
out of $7.3 million billed during the company’s operations—eliminates any plausible
doubt about Toran’s knowledge and leadership of the fraud. And if that reasonable
inference were not enough, multiple former employees testified that they billed for
transporting Medicaid-approved clients, regardless whether they were transported or,
for that matter, still alive. Toran’s company frequently billed for more riders than its
vans could physically transport. A rational trier of fact certainly could have found
Toran guilty beyond a reasonable doubt.

       Counsel last considers and correctly declines to pursue a challenge to the district
court’s admission of the government’s summary charts into evidence. See FED. R. EVID.
1006. Toran explicitly conceded that his company’s billing records are voluminous, and
the very point of Rule 1006 is to facilitate the fact finder’s consideration of such
evidence. United States v. Stoecker, 215 F.3d 788, 792 (7th Cir. 2000). Toran’s trial counsel
acknowledged that the summarized records had been available to the defense for
almost two years before trial, and counsel also admitted that the charts are accurate.
Thus it would be frivolous to claim that the judge abused her discretion in admitting
the summary charts. See United States v. Chhibber, 741 F.3d 852, 854–58 (7th Cir. 2014);
United States v. Isaacs, 593 F.3d 517, 527–28 (7th Cir. 2010).

        In his Rule 51(b) response, Toran proposes to argue that several times during
closing argument the prosecutor engaged in misconduct by misstating the evidence.
See United States v. Haldar, 751 F.3d 450, 459 (7th Cir. 2014) (explaining that prosecutors,
like all lawyers, must avoid misstating the evidence). None of the three instances Toran
cites, however, would support a nonfrivolous appellate claim. First, he insists that
former employee Lynn Reasonover testified that the supplier of the company’s billing
software trained her to use it, whereas the prosecutor suggested that Toran had trained
her. In fact, what Reasonover said is that she went to the software supplier with Toran
and others for training; she did not say who trained her, and the prosecutor’s assertion
that it was Toran was a reasonable inference. Second, Toran asserts that the prosecutor
falsely stated that he had run, or actively participated in running, the business while
incarcerated for a different crime. Yet several witnesses testified that they visited or
telephoned Toran to discuss business matters during his imprisonment, and emails he
sent from prison discuss business matters. Third, Toran argues that the prosecutor
mischaracterized the content of two of his emails. He sent one of those emails
immediately after learning that authorities were investigating the company. He wrote
No. 17-1169                                                                         Page 4

his business partner, Tina Kimbrough, saying that, “if they are going to get our money,
we will be better off paying our bills.” Afterward he paid himself a significant sum from
company funds and used that money to pay several personal bills. Toran sent the other
email from prison; he told a billing employee how to charge 26 times over a period of
months for transporting a client who never once was actually transported. The
prosecutor accurately described these emails.

        Toran also contends in his Rule 51(b) response that his convictions must be
reversed because, he says, the government elicited perjured testimony from
Kimbrough. The government may not knowingly use false evidence to obtain a
conviction, Napue v. Illinois, 360 U.S. 264, 269 (1959), but that did not happen here.
On direct examination Kimbrough testified that she had conspired with Toran to
overbill, but then on cross-examination she said that the two of them did not have a
“plan” to commit fraud. The prosecutor then asked Kimbrough on redirect, in light of
the apparent inconsistency, if she wanted to withdraw her guilty plea. Kimbrough
declined, explaining that defense counsel’s cross-examination had confused her. In fact,
she clarified, there had been a conspiracy because she and Toran knew they were
overbilling, discussed the matter, and then did nothing about it. They intentionally
failed to tell other billers about the issue or even tell them to exercise greater care in
billing. Kimbrough assured the judge that she had not been threatened, coerced, or
promised anything in exchange for testifying as a government witness. Her waffling on
cross-examination does not establish that the government elicited false testimony on
direct or redirect, and it was up to the factfinder to decide what weight to give to her
testimony. See United States v. Rebolledo-Delgadillo, 820 F.3d 870, 877 (7th Cir. 2016)
(noting that witness’s testimony suggested confusion, not deliberate falsehoods, and
explaining that defendant had adequate opportunity on cross-examination to expose
any falsehood). This appellate claim, like Toran’s proposed argument concerning the
prosecutor’s closing argument, would be frivolous.

      Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.